         Case 2:20-cv-06174-GJP Document 9 Filed 07/23/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KWABENA KABAKA                                            CIVIL ACTION
              Plaintiff,                                   NO. 20-6174

       v.

 CITY OF PHILADELPHIA, et al.
                Defendants.


                                        ORDER

      AND NOW, this 23rd day of July, 2021, upon consideration of the City of

Philadelphia’s Motion to Dismiss Plaintiff Kwabena Kabaka’s Amended Complaint

(ECF 6) and Kabaka’s Response (ECF 7) and consistent with the accompanying

Memorandum of Law, it is ORDERED that the Motion is GRANTED and Kabaka’s

claims against the City (Count II of the Amended Complaint) are DISMISSED.

Kabaka may file a Second Amended Complaint on or before Monday, August 23, 2021

if he can allege enough facts to state a claim against the City pursuant to Monell v.

Department of Social Services, 436 U.S. 658, 691 (1978).

                                                 BY THE COURT:


                                                  /s/ Gerald J. Pappert
                                                 __________________________
                                                 GERALD J. PAPPERT, J.




                                            1
